Exhibit 10.1


Scott T. Parker
[Address]


Dear Scott:


I am pleased to confirm our verbal offer of employment for the position of
Executive Vice President, Chief Financial Officer, Ryder System, Inc.  Your
employment will commence on a date mutually agreeable to you and Ryder.  Your
appointment to this position and compensation are subject to the approval of the
Board of Directors. 
This position is offered to you at an annual base salary of $575,000.00.  Your
annual cash incentive opportunity will be 100% of eligible base salary.  The
award is based on the Ryder System Inc. Equity and Incentive Compensation Plan
and is paid in February of each year for the preceding year, as approved by the
Board of Directors.  For the 2019 performance year, your annual cash incentive
award will not be prorated based on your time in position.


In addition, to compensate you for equity forfeited as a result of leaving your
prior employer, we are recommending you receive a one-time equity grant valued
at $4,800,000, in a combination of time-vested restricted stock rights and stock
options.  This award is subject to the approval of the Compensation Committee of
the Board of Directors.
As with any other executives, your eligibility for future awards will be subject
to the Company’s Long-Term Incentive Program administered by the Board of
Directors.  Annual awards are awarded in February and are delivered in a
combination of stock options, performance-based restricted stock, and
time-vested restricted stock rights.  Terms and conditions, as well as vesting
schedules are delivered when the award is made.
Stock ownership by management is valued at Ryder.  Accordingly, a stock
ownership guideline of three (3) times base salary has been established for your
position.  You will have five years from your date of hire to reach your
required stock ownership level.  While five years have been allotted as the
maximum time frame over which to accumulate full stock ownership levels, you
should meet a pro-rata portion of the stock ownership guideline for each month
in your position.
Your new position also includes a monthly car allowance of $800, and an annual
executive perquisite allowance of $6,800 per year payable upon your start date.
You are eligible for Ryder System, Inc. employee benefits as summarized in the
enclosed Benefits at a Glance and consistent with other executive leaders.  You
are also eligible for a full-reimbursement relocation package.
In addition, Ryder agrees to reimburse you for the difference between the cost
of Ryder’s medical and dental coverage and the COBRA health insurance premiums
through your present employer until such time as your Ryder health insurance
becomes effective.
Government regulations require that we verify identity and employment
eligibility of all new employees within three business days of their date of
hire.  Please be prepared to submit proper documentation on your start date.






--------------------------------------------------------------------------------

Exhibit 10.1


This offer letter is contingent upon your successful completion of a background
check and a post-offer drug screening test.


This is a letter of offer and not to be construed as a formal contract of
employment. We hope you understand that we must confirm your employment to be on
an “at will” basis.  Neither our stating your salary or wages in annualized
terms nor our comments and representations in other respects are intended to
express or imply that you will be working either for any particular duration or
under a contract of employment.


Scott, I am looking forward to working with you.  Please call me or Frank Lopez
should you have any questions regarding this offer. 


Sincerely,


/s/ Robert E. Sanchez






